[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               Aug. 21, 2008
                             No. 08-10684                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 06-00646-CV-BBM-1

STEPHEN F. GOODIN,


                                                           Plaintiff-Appellant,

                                  versus

SECRETARY OF DEFENSE,

                                                                   Defendant,

FRANCIS J. HARVEY, Secretary of the Army,
in his official capacity,

                                                          Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (August 21, 2008)

Before BIRCH, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
        Stephen Goodin appeals the district court’s grant of summary judgment in

his gender discrimination action, brought pursuant to Title VII, 42 U.S.C. § 2000e-

2(a).

        Goodin filed the instant action alleging gender discrimination after the Army

promoted Susan Vohlken into a position Goodin sought. Goodin asserted that he

was better qualified and that various errors in the selection process established the

discriminatory intent. The Army moved for summary judgment, explaining that it

had not promoted Goodin because Vohlken had broader experience, a master’s

degree, and performed better in the interview. Goodin responded that these

reasons were pretextual, as evidenced by various improprieties in the selection

process. He further alleged that he had direct evidence of discrimination based on

a statement by Christopher Smith, a member of the selection process.

        Upon the magistrate judge’s recommendation, and over Goodin’s objections,

the district court granted summary judgment. The district court concluded that

Goodin could not show pretext simply by disagreeing with the employer’s

decision, and that he had not shown his qualifications were significantly better

such that a reasonable person would not have chosen Vohlken over Goodin. The

court also rejected Smith’s statement as direct evidence of discrimination and

found that this isolated comment would not show pretext because it offered no



                                           2
evidence of discriminatory motive. The court further rejected Goodin’s claims of

errors in the selection process, noting that Goodin’s conclusory statements and

conspiracy theory were insufficient because they were unsupported by evidence.

The court also addressed each of Goodin’s objections to the magistrate judge’s

recommendation, finding that the policy concerning the selection process did not

apply to the position at issue, and even if there were irregularities in the selection

process, there was no evidence of discriminatory motive.

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Skrtich

v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment is

appropriate if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed.R.Civ.P. 56(c); Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th

Cir. 1990).

      Title VII prohibits discrimination on the basis of gender. 42 U.S.C. § 2000e-

2(a). On any Title VII claim the plaintiff bears “the ultimate burden of proving

discriminatory treatment by a preponderance of the evidence.” Earley v.

Champion Int’l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990). Goodin may satisfy



                                            3
his burden by presenting direct evidence of an intent to discriminate or

circumstantial evidence using McDonnell Douglas’s burden-shifting framework.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668

(1973).

      If the plaintiff relies on circumstantial evidence using the burden-shifting

framework in McDonnell Douglas Corp., the plaintiff first must establish a prima

facie case of discrimination, which creates a rebuttable presumption of

discrimination. See EEOC v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272-73

(11th Cir. 2002). Once a plaintiff has made a prima facie showing of

discrimination, the burden shifts to the employer to offer a legitimate,

non-discriminatory reason for the employment action. Texas Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 254-55, 101 S.Ct. 1089, 1094-95, 67 L.Ed.2d

207 (1981). If the defendant articulates a legitimate, non-discriminatory reason,

the plaintiff must come forward with evidence sufficient to permit a reasonable

factfinder to conclude that the reasons given by the employer were pretextual.

Holifield v. Reno, 115 F.3d 1555, 1565 (11th Cir. 1997).

      Goodin argues that summary judgment was improper because he proffered

direct evidence of discrimination in the form of a statement by decision-maker

Christopher Smith, and that he established that the Army’s legitimate reason was a



                                           4
pretext for discrimination.

      After a thorough review of the records, we affirm for the reasons given in

the district court’s order dated February 1, 2008.

      AFFIRMED.




                                          5